                                                                                                                                         GOVERNMENT
i                                                                                                                                          EXHIBIT
                                                                                                                                             830
!
                                     poLIcE DEpletrtBrr cou Tr
                                                               oF $Etg.x,, rsF.yosE
                                                                                               94 699                                  17 CR 587 (JMA)




                                                  INTEEIIAL      COEEESPOIIDENCE
                                                                                                   cpsf'l*
               TO:    C.O. INIEENAI. ATFAIRS         BURIAI'                                            on:s,      Tlwfrf
        EBOU:         riroatruc       oFErcEB.                                                      c0PY 10:

    SUEJECT:          INTEBNAI ATTAIRS BUBEAI' A.rjERT REPOBT                         nr.rai* 7/- cqt -
    DASE
           '
                                         TIUE I     2z      tf                IJ'IA:      PEO!iE    t   i!! rIJt        PFF(ON
    .tAKEIT
                8Y:   U1)<.s                 siTi            SOIIRCE   (If   STESB IEAS C64rr..arrar{T             ):


    COUPI.&NAIE:           N3],E       S      CPD                            D.0.8.                     -.   PEONE

                      ADDEESS

    llrl:ruBE OE
                      '***','.CAQ                                I ats,+' qd 1r
                         \               a                                                                   \)
                                                                                                    B
                       d
                                                       \-                    \s
                       ftr                                   -tl                                                        t.i
                             -
                      $Je-                                                            t
                                                                                            C/


      7                          I
                                                    n/.F34                                                                                   lN




                                         (L[Si    ACTION I^{KEX ON      REVERSZ   )



                                                                                                                              BURKE.OOO875
 i



                                                                                                                                                     ffi,4               ffirr&                                             ]




\r..


                                         ![1(                                                              ,)               /
                                                                                                     -l'.A              /
                                                      ;           i 11{.,   I j .t.l rrl,
                                                                                                 dartt             /.r,                                          ,t L., i -.)
                                                i
                                                     I        I
            . {o ciid                               +6

                                                                                                                                                                               I

                                                                                            n
                                                                                      /,fft',-
                                                                                                                                e
                                                                                                                                                                               I
                                                                                                                                                                               t
                                                                                                                                                                    --.t                          {
       i
       ,i
                                                                                                {'..:}a: cq(ul                                                                            !f
        I
                                                                                                                                                                          ,i                          I
       l!                                                                       I
                                                                                i
                                                                                i
                                                                                            .o--l-l:t,:,     ,.
                                                                                    't:
                                                                                                'i                :-,



       L-                   j                                               I
                                                                                                 t,
                                                                                                 ti
                                                                                                            :




                                                                                                                                                     l"*'r               I
                                                                                                                                                                          I

                                                                                                                                                                                            legibilitY
                                                                                                                                                                                             Ponr f':r
                                                                                                                                                                                          Microf!irrliing




                g4- 4936171*'                                         A"'."0,-"*."1."1                                                                                                          ,l !i'
                                                                                                                                                                  /;|,                     ..



                                                     10,
                                                              a
                                                                                                                                                                                                                t
                                                                                                0                       -.!-
                                                                                                                                      ----.--.--.
                                                                                                                                                    ',   1                            i
                                                                                                                                                                                   .,-l
                                                                                                                                                                                      I
                                                                                                                                                                                      ,

                                -                                                                                                                                                               ld
                 //r' !
                        '           ''
            :
                                    ltlqrpo(Br
                            .'l ,/tr or)
                                                                                                J                                                                                                                       I
                                                                                                                                                                                                                        (



            I
            I
                                                                                                                        h                                                                                  '6



                                                                                                                                                                                                                    *
                                                                                                                         .;rr11      ',1ir. :-:                          ,,1.-rt
                                                                                                       I                                                            j
                                                                                                      1
                                                                                                                                                                    l
                                                                                                                                I                            I
                                                                                                                                I                                                     i
                                                         i0                                                        I
                                                                                                                                t;                                                                    dl
                                                                                                                                                                                                                        I
            L                                                                                                                   t'                           i      I                 I




                                                                                                                                                                              BURKE.OOO876
